EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 17. 	Cancel
Claim 47.	Cancel

Authorization for this examiner’s amendment was given in an interview with Ms. Janice H. Logan on 02 August 2022.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 23 July 2022 and the above Examiner’s Amendment overcome the objections and rejections under 35 USC 112(b), 102, 101 and 103, and the Double Patenting rejections.  Note that the misspelling of “ocurring” has been corrected to “occurring” in Claims 1-4 and 44 but the changes have not been shown with strikeouts and underlining.  The corrections in spelling of “occurring” are acceptable.  With regard to the 101 and 102 rejections, these rejections have been rendered moot by cancellation of Claims 48-50.  With regard to the Double Patenting rejections, note that the rejection of claims over US Patent No. 9,568,680 in view of Yang et al. should have been over US Patent No. 9,598,680 in view of Yang et al.  Regardless, all of the Double Patenting rejections have been overcome by incorporating the limitations of allowable Claims 10 or 86 into independent Claims 1-4 and 43-45 and, consequently, the filing of Terminal Disclaimers is not necessary to overcome any of the Double Patenting rejections.  The 112(b) and 103 rejections have been overcome by the various claim amendments.
The closest prior art of record is Yang et al. (US Patent No. 9,670,472 – see the IDS filed 20 May 2020).  Yang et al. describe glucoamylase variants.  Also described are nucleic acids encoding the variants, including codon optimized nucleic acids.  Also described are expression vectors comprising the nucleic acids and host cells comprising the expression vectors, including bacterial cells, fungal cells or yeast cells.  The glucoamylase variants can be produced by culturing the host cells and recovering the glucoamylase variant produced.  The Yang glucoamylase having SEQ ID NO: 361 is 100% identical with the glucoamylase having SEQ ID NO: 13 of the present application, and therefore also comprises SEQ ID NO: 15 of the present application.  The Yang glucoamylase having SEQ ID NO: 15 is 98% identical with SEQ ID NO: 13 of the present application (and 97% identical with SEQ ID NO: 15 of the present application) and, relative to SEQ ID NOS: 13 and 15 has the mutations R23K, P30S, A39S, I44L, R49T, D51N, V117A, M119L, P121Q, D309T, S413N, Y415A, Q419P and P423Q; and SEQ ID NO: 362 of Yang et al. (which encodes the glucoamylase of SEQ ID NO: 361) comprises SEQ ID NO: 16 of the present application (which encodes SEQ ID NO: 15 of the present application).  Yang et al. teach that fragments of the full length glucoamylase are useful in certain embodiments and that, in particular, in some embodiments only the catalytic domain of the glucoamylase is required.  As shown in Figure 8, the parental glucoamylase has a catalytic domain at residues 42-457 and a starch binding domain at residues 515-606.  Thus, it would have been obvious to one of skill in the art to have truncated the full-length glucoamylases of SEQ ID NO: 361 or SEQ ID NO: 15 by deleting any number of carboxy terminal residues starting at residue 458 to 515 because Yang et al. teach that glucoamylases having the catalytic domain and not the starch binding domain are desirable for certain applications. However, none of the prior art of record teaches or suggests modifying any of the full-length or truncated glucoamylases described by Yang et al. such that they would have any of the combinations of mutations specified by independent Claims 1-4 or 43-45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 6-14, 17, 23-42, 47-59, 64-84 and 86 have been cancelled.  Claims 1-5, 15, 16, 18-22, 43-46, 60-63 and 85 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652